852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elbert HICKS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3104.
United States Court of Appeals, Federal Circuit.
June 13, 1988.

Before MARKEY, Chief Judge, RICH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (board), No. DC34438710343, dismissing Elbert Hicks' appeal for lack of jurisdiction, is affirmed.

OPINION

2
The board's jurisdiction is limited to those areas specifically granted by statute or regulation.   Manning v. Merit Sys. Protection Bd., 742 F.2d 1424, 1426 (Fed.Cir.1984);  5 U.S.C. Sec. 7701(a);  5 C.F.R. Sec. 1201.3(a).  Mr. Hicks has cited no law, rule or regulation that would give the board jurisdiction over Hicks' claims concerning his personnel folder and benefits, and we are aware of none.  Nor does Hicks' assertion of discrimination, without more, give the board jurisdiction, for the board may consider allegations of discrimination only in actions otherwise appealable to it.  5 C.F.R. Sec. 1201.151(a)(1).  Accordingly, we affirm on the basis of the board's opinion dismissing Hicks' appeal.   See Manning, 742 F.2d at 1429.